DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 8/10/21.  Claims 1, 7 and 15 are amended; 1-20 are pending.  

Claim Objections
2.	Claim 15 is objected to because of the following informalities: “to” should not have been deleted after “the second set” in step c.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vu (US Pub. No. 2016/0310833) in view of Floating Pong (NPL – youtube video by “Floating Pong” uploaded 6/30/2013 at https://www.youtube.com/watch?v=MYXTjnzXmis; screenshots provided).
With respect to claim 15, Vu teaches a game mat 14 configured to be used for playing the game of beer pong, wherein the game mat 14 (“flexible mat”) is approximately 3 mm thick (paragraph [0019]).  Vu does not expressly teach the cup sections as claimed. However, Vu contemplates wherein the flexible mat 14 is configured for games that utilize a flat playing field game mat, and suggests such non limiting examples as cards, checkers, and chess. As such, examiner cites to Floating Pong for its express teaching of a beer pong mat comprising: a. a first 
Lastly, examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114. Here, Vu teaches wherein the mat 14 is made of “neoprene or a similar synthetic foam rubber” (paragraph [0019]). As such, Vu as modified by Floating Pong is considered to teach wherein the game mat is made from a material that causes the cup apertures in the first set and the second set to firmly hold the cups in place. 
s 1-14 and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Vu (US Pub. No. 2016/0310833) in view of Floating Pong (NPL – youtube video by “Floating Pong” uploaded 6/30/2013 at https://www.youtube.com/watch?v=MYXTjnzXmis; screenshots provided) in view of Boyatt (US Pub. No. 2019/0254454).
As per claim 1, With respect to claim 15, Vu teaches a game mat 14, wherein the game mat 14 (“flexible mat”) is approximately 3 mm thick (paragraph [0019]) allowing it to be rolled up (Fig. 1).  
Vu does not expressly teach the cup sections as claimed. However, Vu contemplates wherein the flexible mat 14 is configured for games that utilize a flat playing field game mat, and suggests such non limiting examples as cards, checkers, and chess. As such, examiner cites to Floating Pong for its express teaching of a beer pong mat comprising: a. a first cup section including a first set of cup apertures each aperture having a top and a bottom (best seen page 5); b. a second cup section facing the first cup section, wherein the second cup section includes a second set of cup apertures each aperture a top and bottom (best seen page 5); c. at least one cup aperture distanced and distal to the first and second cup sections/apertures (pages 4-5); and wherein (i) the first and second sets of cup apertures have a first and second diameter and wherein the first diameter is located at the top of the first and second sets of cup apertures and the second diameter is located at the bottom of the first and second sets of cup apertures (Pages 1-5 of screenshots). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the beer pong related apertures taught by Floating Pong, into the game mat 14 of Vu. The motivation to combine is to provide a game mat conducive to Beer Pong. The proposed modification is considered to have a reasonable expectation of success 
Vu as modified by Floating Pong does not expressly teach (ii) wherein a first diameter is larger than the second diameter.  However, Boyatt, directed to the cup holders, teaches the following features to be known in the art: wherein a top diameter of the cup holder comprises a diameter larger than a bottom diameter of the cup holder (Fig.’s 13-16; paragraph [0040] – “The holes 42 is the foam insert may taper downward in diameter”). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to taper the aperture diameter for the expected purpose of “securely hold[ing] the cup or container placed in the hole” (paragraph [0040]). The proposed combination is considered to have a reasonable expectation of success since both Boyatt and Vu as modified by Floating Pong utilize game boards with foam material. 
As per claim 2, per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). At page 2, Floating Pong teaches wherein the “CUPS TOUCH AT RIMS” (page 2). As such, Floating Pong is construed as meeting the following claim limitations: wherein apertures within the first and second sets of cup apertures each comprise a center point and the distance from center point to center point of adjacent apertures is approximately equal to the diameter of a cup to be placed in the aperture. Is it noted this 
As per claims 3-4, Floating Pong teaches wherein the first and second sets of cup apertures are arranged as mirror images of one another, and wherein the first and second sets of cup apertures are arranged in a triangular shape (Pages 1-5 of screenshots). The motivation to combine is the same as stated above. 
 As per claims 5-6, Floating Pong inherently teaches a distance from center point to center point of adjacent apertures, and wherein the first diameter inherently comprises a distance, but does not expressly disclose these numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would recognize that the center point distance determines the spacing between cups and the first diameter determines what size cup can be used, and the degree of “fit” between the aperture and cup. Floating Pong uses a center point distance that promotes touching between the rims to provide “a perfect rack” (see page 1 description). The first diameter is sized to allow insertion of what appears to be a traditional solo cup, wherein the cup is held “securely” (see page 1 description and page 3). As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it 
Claims 7-14 are rejected based on the disclosure set forth above in the rejection of claims 1-6.
Claims 16-20 are rejected based on the disclosure set forth above in the rejection of claims 1-6. 

6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Floating Pong (NPL – youtube video by “Floating Pong” uploaded 6/30/2013 at https://www.youtube.com/watch?v=MYXTjnzXmis; screenshots provided) in view of Vu (US Pub. No. 2016/0310833).
As per claim 15, Floating Pong teaches a beer pong mat, to be used for playing the game of beer pong, comprising: a. a first cup section including a first set of cup apertures arranged to hold cups for beer pong (best seen page 5); b. a second cup section facing the first cup section, wherein the second cup section includes a second set of cup apertures arranged to hold cups for the game of beer pong best seen page 5); c. at least one cup aperture distanced from the first and second cup sections (pages 4-5) and wherein the game mat is made from a material that causes the cup apertures in the first set and the second set to firmly hold the cups in place (“high quality foam”, “designed to hold the cups securely” - page 1 description; See also page 3). It is noted that to the extent applicant’s cups are able to “firmly hold the cups in place” into the apertures, the cups of Floating Pong are also considered to do the same. Per MPEP 2111, the en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  
Floating Pong does not expressly teach wherein the game mat is approximately 3 mm thick. However, Vu, directed to the analogous art of flexible mats, teaches such features to be known in the art (paragraph [0019]).  Hence, at the time of invention, one ordinary skill in the art would have found it obvious to utilize a thinner mat, as taught by Vu, for the expected purpose of permitting easy rolling up of the mat, thereby providing convenient storage and portability. The proposed modification is considered to have a reasonable expectation of success because the thinner mat is still capable of floating and securing cups at thinner thicknesses, including 4-6 mm, which meet the requirement of “approximately 3 mm”. Notably, Floating Pong teaches wherein the game mat is made of “high quality foam”

7.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Floating Pong (NPL – youtube video by “Floating Pong” uploaded 6/30/2013 at https://www.youtube.com/watch?v=MYXTjnzXmis; screenshots provided) in view of Vu (US Pub. No. 2016/0310833) and further in view of Boyatt (US Pub. No. 2019/0254454)
As per claim 1, Floating Pong teaches a game mat comprising: a. a first cup section including a first set of cup apertures each aperture having a top and a bottom (best seen page 5); 
Floating Pong does not expressly teach wherein the first diameter is larger than the second diameter.  However, Boyatt, directed to the cup holders, teaches the following features to be known in the art: wherein a top diameter of the cup holder comprises a diameter larger than a bottom diameter of the cup holder (Fig.’s 13-16; paragraph [0040] – “The holes 42 is the foam insert may taper downward in diameter”). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to taper the aperture diameter for the expected purpose of “securely hold[ing] the cup or container placed in the hole” (paragraph [0040]). The proposed combination is considered to have a reasonable expectation of success since both Boyatt and Floating Pong utilize cup apertures within foam material. 
Lastly, Floating Pong does not expressly teach wherein the game mat is approximately 3 mm thick such that it can be rolled up. However, Vu, directed to the analogous art of flexible mats, teaches such features to be known in the art (paragraph [0019]; Fig. 1).  Hence, at the time of invention, one ordinary skill in the art would have found it obvious to utilize a thinner mat, as taught by Vu, for the expected purpose of permitting easy rolling up of the mat, thereby providing convenient storage and portability. The proposed modification is considered to have a 
As per claim 2, per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). At page 2, Floating Pong teaches wherein the “CUPS TOUCH AT RIMS” (page 2). As such, Floating Pong is construed as meeting the following claim limitations: wherein apertures within the first and second sets of cup apertures each comprise a center point and the distance from center point to center point of adjacent apertures is approximately equal to the diameter of a cup to be placed in the aperture. Is it noted this assumes the same sized and shaped cups are being used, which is an inference that can reasonably concluded by one skilled in the art as the cups appear identical and likely are the traditional “solo cup” typically used in beer pong. 
As per claims 3-4, Floating Pong teaches wherein the first and second sets of cup apertures are arranged as mirror images of one another, and wherein the first and second sets of cup apertures are arranged in a triangular shape (Pages 1-5 of screenshots). 
 	As per claims 5-6, Floating Pong inherently teaches a distance from center point to center point of adjacent apertures, and wherein the first diameter inherently comprises a distance, but does not expressly disclose these numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would recognize that the center point distance determines the spacing between cups and the first diameter determines what size cup can be used, and the degree of “fit” between the aperture and cup. Floating Pong uses a center point distance that promotes touching between the rims to provide “a perfect rack” (see page 1 description). The first diameter is sized to allow insertion of what appears to be a traditional solo cup, wherein the cup is held “securely” (see page 1 description and page 3). As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious select an optimal center point distance and first diameter, including in the amount claimed, for the expected purpose of providing a tight rack and a firm fit of the beer pong cup.  
Claims 7-14 are rejected based on the disclosure set forth above in the rejection of claims 1-6.
Claims 16-20 are rejected based on the disclosure set forth above in the rejection of claims 1-6. 

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Floating Pong (NPL – youtube video by “Floating Pong” uploaded 6/30/2013 at https://www.youtube.com/watch?v=MYXTjnzXmis; screenshots provided).
As per claim 15, Floating Pong teaches a beer pong mat, to be used for playing the game of beer pong, comprising: a. a first cup section including a first set of cup apertures arranged to See also page 3). It is noted that to the extent applicant’s cups are able to “firmly hold the cups in place” into the apertures, the cups of Floating Pong are also considered to do the same. Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  
Floating Pong does not expressly teach wherein the game mat is approximately 3 mm thick. However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04. Here, Floating Pong teaches wherein the game mat is made of “high quality foam” and “the best portable beer pong table on the market”. High quality foam . 

9.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Floating Pong (NPL – youtube video by “Floating Pong” uploaded 6/30/2013 at https://www.youtube.com/watch?v=MYXTjnzXmis; screenshots provided) in view of Boyatt (US Pub. No. 2019/0254454)
As per claim 1, Floating Pong teaches a game mat comprising: a. a first cup section including a first set of cup apertures each aperture having a top and a bottom (best seen page 5); b. a second cup section facing the first cup section, the second cup section includes a second set of cup apertures each aperture a top and bottom (best seen page 5); c. at least one cup aperture distanced and distal to the first and second cup sections/apertures (pages 4-5); and wherein (i) the first and second sets of cup apertures have a first and second diameter and wherein the first diameter is located at the top of the first and second sets of cup apertures and the second diameter is located at the bottom of the first and second sets of cup apertures (Pages 1-5 of screenshots). 
Floating Pong does not expressly teach wherein the first diameter is larger than the second diameter.  However, Boyatt, directed to the cup holders, teaches the following features to be known in the art: wherein a top diameter of the cup holder comprises a diameter larger than a bottom diameter of the cup holder (Fig.’s 13-16; paragraph [0040] – “The holes 42 is the foam insert may taper downward in diameter”). Hence, at the time of applicant’s effective filing, 
Lastly, Floating Pong does not expressly teach wherein the game mat is approximately 3 mm thick. However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04. Here, Floating Pong teaches wherein the game mat is made of “high quality foam” and “the best portable beer pong table on the market”. High quality foam is a known flexible material. Moreover, the density of the foam is required to be limited so that it floats. This will enable the mat to be configured to roll up. As such, the mat of applicant’s claimed invention is not considered to perform differently that the mat of Floating Pong. 
As per claim 2, per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). At page 2, Floating Pong teaches wherein the “CUPS TOUCH AT RIMS” (page 2). As such, Floating Pong is construed as meeting the following claim limitations: wherein apertures within the first and second sets of cup apertures each comprise a center point and the distance from center point to center point of adjacent apertures approximately equal to the diameter of a cup to be placed in the aperture. Is it noted this assumes the same sized and shaped cups are being used, which is an inference that can reasonably concluded by one skilled in the art as the cups appear identical and likely are the traditional “solo cup” typically used in beer pong. 
As per claims 3-4, Floating Pong teaches wherein the first and second sets of cup apertures are arranged as mirror images of one another, and wherein the first and second sets of cup apertures are arranged in a triangular shape (Pages 1-5 of screenshots). 
 	As per claims 5-6, Floating Pong inherently teaches a distance from center point to center point of adjacent apertures, and wherein the first diameter inherently comprises a distance, but does not expressly disclose these numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would recognize that the center point distance determines the spacing between cups and the first diameter determines what size cup can be used, and the degree of “fit” between the aperture and cup. Floating Pong uses a center point distance that promotes touching between the rims to provide “a perfect rack” (see page 1 description). The first diameter is sized to allow insertion of what appears to be a traditional solo cup, wherein the cup is held “securely” (see page 1 description and page 3). As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it 
Claims 7-14 are rejected based on the disclosure set forth above in the rejection of claims 1-6.
Claims 16-20 are rejected based on the disclosure set forth above in the rejection of claims 1-6. 

Response to Arguments
10.	Applicant’s arguments with respect to the pending claims have been considered but are mostly moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant appears to argue that Floating Pong is unable to float at thicknesses of “approximately 3mm thick” (See page 7 addressing claim 15). Examiner respectfully disagrees. Here, Floating Pong teaches wherein the game mat is made of “high quality foam”. At thicknesses of 4-6mm, examiner submits that the mat is configured to float and maintain its intended purpose. 
	Regarding footnote 2 on page 7, examiner notes the screenshots have been scanned in the file wrapper under Non Patent Literature dated 5/11/21. If applicant still has trouble finding them, applicant is invited to reach out to examiner for further guidance. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711